IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ARLEATHA WILSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-4018

REEMPLOYMENT
ASSISTANCE       APPEALS
COMMISSION     AND    US
POSTAL SERVICE,

      Appellee.


_____________________________/

Opinion filed September 16, 2016.

An appeal from an order from the Reemployment Assistance Appeals
Commission.
Frank E. Brown, Chairman.

Arleatha Wilson, pro se, Appellant.

Louis A. Gutierrez, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.